Case 1:19-cv-25046-RNS Document 108-6 Entered on FLSD Docket 01/09/2020 Page 1 of 1
                                    EXHIBIT F


              Domain
getautolicense.com
obtainlicense.com
hunting-license.org
getcarlicense.com
travelprecheck.org
thelicensedriver.org
licenseinfoguides.com
car-title.org
drivingeducationinfo.com
license-driver.com
driver-guides.org
license-guides.org
timetodrive.org
thedriversinfo.com
yourdriverstips.com
hunting-license.com
thefishingtips.com
us-passportservices.org
licenseguides.org
thelicensedriver.com
mycartitles.com
drivingeducationinfo.org
thedriversseat.org
driversinfo.org
cdldriverslicenses.org
discoverdrivinginfo.org
drivers-tips.com
motorcycle-licenses.com
commercial-drivers-license.org
yourdrivinginfo.org
driverslicenseinfo.org
online-drivers-licenses.org
airportprecheck.org
globalentryservices.org
travelprecheck.com
yourdrivinginfo.com
quickdriversinfo.com
car-registration.org
carregistrationadvisors.org
carregistrationsimplified.org
cartitles.org
discoverdrivinginfo.com
driverslicenseadvisors.org
drivers-tips.com
fishandgamelicenses.org
fishingresources.org
license-driver.org
licenseguidesinfo.org
licensesinfo.com
mydriverlicense.org
registrationtags.org
renewregistrations.org
socialsecurityguides.org
thedriverslicense.com
grablicense.com
attainlicense.com
